Citation Nr: 1243795	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post traumatic stress disorder (PTSD), from the initial grant of service connection.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from November 1989 to November 1993.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the RO which granted service connection for PTSD and assigned a 50 percent evaluation, and a July 2008 RO decision that denied, in part, entitlement to TDIU.  

In April 2010, the Board denied an increased rating for PTSD and TDIU, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Memorandum Decision, the Court vacated the April 2010 Board decision and remanded the appeal to the Board for further action.  The Board remanded the appeal for additional development in March 2012.  


FINDINGS OF FACT

1.  Since service connection was established, the Veteran's psychiatric symptoms are not shown by any credible or competent evidence to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  The Veteran's service-connected disabilities include PTSD, rated 50 percent disabling and hypertension, rated 10 percent disabling.  The combined disability rating is 60 percent.  

3.  The Veteran completed four and a half years of cosmetology college and has work experience as a cosmetologist, warehouseman and delivery driver; he reportedly last worked in 2007.  

4.  The Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, including Diagnostic Code 9411 (2012).  

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.3, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  That notwithstanding, the Veteran was nevertheless apprised of the rating criteria for PTSD in the statement of the case promulgated in November 2008.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA at least four times during the pendency of this appeal and was offered an opportunity for a personal hearing, but declined.  The Board finds that the most recent VA examination in March 2012 was comprehensive and adequate upon which to base a decision concerning the claim for increase, and there is no competent or credible evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the VA examination.  The examiner personally interviewed and examined the Veteran, elicited a medical and occupational history, conducted a battery of psychological tests, included a detailed analysis of the facts and provided a rational explanation for his conclusions.  

Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board concludes that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

The Veteran's PTSD is currently assigned a 50 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

PTSD

Historically, service connection was established for PTSD by the RO in August 2007, and was assigned a 50 percent rating, effective from December 2, 2004, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  The Veteran disagreed with the rating assigned giving rise to the current appeal.  

The pertinent evidence of record includes two private psychiatric reports (dated in April 2005 and 2012) with associated treatment notes and four VA psychiatric examination reports conducted in September 2006 and 2008, November 2009 and March 2012.  The evidence of record also includes numerous VA outpatient notes showing treatment for various maladies from 1996 to the present.  However, as most of the Veteran's psychiatric treatment is from his private provider, the VA outpatient notes included very few psychiatric findings.  The Veteran's complaints on all of the reports included depression, impaired sleep, nightmares, intrusive thoughts, increasing impatience and frustration, hallucinations, panic attacks, flashbacks and memory disturbance.  The Veteran reported that he was less active than in the past, has no friends and keeps to himself most of the time.  He lives with his mother and his two of his three children; the youngest child, born in 2009, resides with the child's mother.  The objective findings on all four VA examinations showed that he was alert, cooperative and well oriented.  His affect was appropriate, there was no obsessive or compulsive behavior and his memory, insight and judgment were adequate.  There was no impairment of thought processes or communications, and no hallucinations, delusions or ideas of reference.  While the Veteran reported occasional suicidal thoughts, he denied any intent or plans, and said his children keep him going.  The Global Assessment of Functioning (GAF) scores on the VA examinations in September 2006 and 2008, and November 2009 were 51, 50, and 51, respectively.  The examiners in September 2006 and 2008 indicated that while the Veteran's symptoms were disabling, they did not preclude substantially gainful employment.  The VA examiner in November 2009 reported that the Veteran's psychiatric symptoms result in some impairment of employment and social functioning.  

The reported symptoms and findings on the two private examinations, however, were significantly different in several respects.  On both examinations in April 2005 and 2012, the Veteran reported chronic problems with auditory and visual hallucinations occurring several times a week.  The physician reported that the Veteran's memory was "severely impaired, so much that he cannot remember what he reads and gets lost when traveling[,]" that his "working memory" was 100 percent impaired" and that the Veteran did not socialize "with anyone."  The GAF scores were 30 and 35, respectively.  The physician opined that the Veteran was unable to sustain social or working relationships and was permanently and totally disabled and unemployable due to his PTSD.  

In March 2012, the Board remanded the appeal for a VA examination to determine the extent and severity of the Veteran's PTSD.  When examined by VA in March 2012, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints and medical and social history.  At that time, the Veteran reported that he maintained the same relative level of social functioning since his last VA examination, and that he still lived with his two grown children in his mother's home.  The Veteran reported that his typical day was generally spent at home where he was relatively socially isolated, and that he drives his children to and from school.  During the examination, the Veteran underwent several psychological tests, including the SIMS, which is a screening measure to detect symptom exaggeration and endorsement of atypical symptoms patterns across a variety of settings.  The examiner explained that a total score above 14 indicates an attempt to intentionally portray oneself in a negative light.  The Veteran's score was 32, which was well above the recommended cut-off score, meaning that he intentionally presented himself in an unfavorable light in an unsophisticated attempt to appear particularly psychologically disturbed.  

On the MMPI-2 test, which the examiner pointed out is a well-regarded standardized measure of psychiatric symptom/experience and personality factors that also contains multiple symptom validity indices, the Veteran's responses were all quite elevated and well above 90T, which indicates a probability of greater than 50 percent, the endorsement of symptoms and behaviors that are rarely seen in even psychiatric patients.  The examiner noted that the Veteran's score of 26 on the MMPI-2 FBS scale was indicative of some degree of somatic malingering.  The Veteran's high FBS score and associated diagnostic implications of symptom amplification were reinforced by clinical scale elevations on 1 and 3, which were both 80T.  The examiner indicated that the multiple and significantly elevated MMPI-2 validity indicators rendered the remainder of the Veteran's profile as unreliable and uninterpretable.  In light of the significant symptom validity testing problems, the Veteran's self-reported depression, anxiety and PTSD symptoms on the remaining tests (BDI-2, BAI and PCL-M) were judged to be neither reliable nor valid estimates of true psychiatric distress.  

The examiner indicated that the presence of symptom exaggeration/amplification does not rule out the existence of true psychiatric disturbance, but that clear and unmistakable evidence of these complicating symptom validity testing factors does negate the ability to render a medical/psychiatric opinion regarding the GAF score or the ability to determine the effect of any true psychiatric diagnoses on occupational and social functioning or employability without resorting to speculation.  

In this regard, the Board notes that while the Veteran is competent to provide evidence regarding his personal experiences and symptoms, any such assertions must be weighed against other contradictory or inconsistent evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Concerning his history of symptomatology, the Board notes that while the Veteran has been treated by VA for various maladies since 1996, the first reported complaint of any psychiatric problems was in May 2003.  At that time, the Veteran reported increased irritability and poor sleep for about eight months, with no identifiable stressors.  He denied any audio or visual hallucinations and said that he had a good support network of family and friends.  In fact, when seen by VA in December 2002, prior to filing his claim for VA compensation benefits in 2004, the Veteran specifically denied feeling down, depressed or hopeless, and his depression screen was negative.  However, when examined by VA in November 2009, the Veteran reported that his symptoms began in 1997.  On the April 2005 private examination report, the Veteran reported that his nightmares began in 1996.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

An essential element of the VA rating system requires the claimant's cooperation, particularly when an examination is necessary to determine the current severity of the disability at issue.  In this case, the competent, credible evidence of record shows that the Veteran had not been fully cooperative and has not provided a credible history as he has provided inconsistent and contradictory information concerning the extent and severity of his psychiatric symptomatology.  The Veteran's exaggeration of symptoms further complicates his clinical picture and obfuscates the Board's ability to determine the actual degree of impairment associated with his PTSD.  Without the Veteran's cooperation, the Board is unable to ascertain the current severity of his psychiatric disorder.  

In this case, the Veteran was assigned a 50 percent evaluation for his PTSD based, primarily on the self-reported symptoms that he provided to the VA examiners during the pendency of this appeal.  While the extent and severity of his self-described symptoms are now in question, given his lack of credibility to provide accurate and reliable information, the clinical findings and the GAF scores on the three VA examinations which, parenthetically, were conducted by three different examiners, were essentially the same and more consistent with the criteria for a 50 percent evaluation.  The Veteran was well oriented, his affect was appropriate, and there was no obsessive or compulsive behavior.  His memory, insight and judgment were adequate, and there was no impairment of thought processes or communications.  The Veteran reported that he has a good relationship with his children and is actively involved in their day-to-day activities and education.  

Under the circumstances, the Board concludes the criteria for an evaluation in excess of 50 percent for the Veteran's psychiatric disability are not met at anytime during the pendency of this appeal.  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, there is no objective evidence that any manifestations related to the Veteran's service-connected disorder are unusual or exceptional.  The schedular rating criteria adequately contemplates impairment caused by the Veteran's psychiatric disorder.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

TDIU

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2012).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2012).  

In the instant case, the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability.  While the Veteran has a single disability rated 50 percent disabling, he does not have a combined rating of 70 percent or more.  His combined rating is 60 percent.  Therefore, he does not meet the threshold requirements for TDIU.  

Additionally, the Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  The Veteran has never been hospitalized for any psychiatric problems and, other than for examination purposes, is rarely seen by VA for any problems related to his service-connected disabilities (PTSD and hypertension).  While the Veteran reported that he receives his psychiatric treatment from a private physician about every three months, the evidence received from that provider showed that he is seen on average of about two times a year.  

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes this case outside the norm.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  However, the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For the reasons discussed above, the Board finds the preponderance of the evidence fails to show that the Veteran's service-connected PTSD, alone, or in combination with his only other service-connected disability, hypertension precludes substantially gainful employment.  As to the Veteran's hypertension, the VA examiner in March 2012, opined that it did not impact on the ordinary activities of the Veteran's daily living, including employment.  

While the Board does not dispute that the Veteran experiences some industrial impairment due to his service-connected disabilities, the degree of impairment is adequately reflected by the current combined schedular rating of 60 percent.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  However, the Veteran's service-connected disabilities have not been so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment.  
ORDER

An increased rating for PTSD is denied.  

Entitlement to TDIU is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


